FILED
                              UNITED STATES DISTRICT COURT                                 AUG 0 8 2011
                              FOR THE DISTRICT OF COLUMBIA                           CleBrk, u.s. District and
                                                                                         ankruptcy Courts

                                                )
Dawn Nonnan Jackson,                            )
                                                )
        Plaintiff,                              )
                                                )
                v.                              )               Civil Action No.
                                                )
Old Dominion Realty ef al.,                     )
                                                )
        Defendants.                             )
                                                )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court

to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

        Plaintiff is a resident of Richmond, Virginia, suing various individuals and businesses in

Virginia and elsewhere. See CompI. at 1-7 (listing defendants). She seeks "3.5 zillion" dollars in

damages. ld. at 9. The hand-written complaint is not very legible, and the allegations are not

lucid. The complaint neither presents a federal question nor provides a basis for diversity




                                                                                                                 3
jurisdiction because the plaintiff and some of the defendants reside in the same state. It therefore

will be dismissed. A separate Order accompanies this Memorandum Opinion.




                                                      United
DATE: August 1-,2011




                                                 2